Case: 12-20278       Document: 00512181747         Page: 1     Date Filed: 03/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2013
                                     No. 12-20278
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CURTIS BRYANT, JR.,

                                                  Plaintiff-Appellant

v.

RICHARD A. MORRIS; RICHARD A. GUNNELS; JOHN P. WERNER; JACLYN
M. HEIN; CURTIS BRIDGES, JR.; JASON L. HATTHORN,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-266


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Curtis Bryant, Jr., Texas prisoner # 566118, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 action as duplicative and thus malicious
pursuant to 28 U.S.C. § 1915(e). In this court, Bryant argues the merits of his
claim that the defendants violated his privacy rights under prison policy and the
Fourth Amendment to the United States Constitution by conducting a body
cavity search in the presence of other inmates and several male and female


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20278     Document: 00512181747      Page: 2   Date Filed: 03/20/2013

                                  No. 12-20278

correctional officers. Liberally construed, he additionally contends that the
district court improperly made factual determinations relating to the merits of
his claims.
      Bryant has failed to brief any challenge to the reason for the district
court’s dismissal of his instant § 1983 action, namely the court’s finding that his
action was duplicative and thus malicious. Although pro se briefs are afforded
liberal construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se
litigants must brief arguments to preserve them. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Because Bryant does not challenge the reason for the
district court’s dismissal of his action, he has abandoned the only issue before
this court. See id.; see also Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). His appeal is without arguable merit and is
dismissed as frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir.1983);
5TH CIR. R. 42.2.
      The district court’s dismissal of Bryant’s complaint as malicious and our
dismissal count as two strikes for purposes of § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Bryant has previously accrued one
strike. See id. at 387; Bryant v. Watts, No. 93-1552, 1993 WL 347037, at *1 (5th
Cir. Aug. 13, 1993) (unpublished) (affirming district court’s dismissal as
frivolous). After he filed this appeal, he received two additional strikes. See
Bryant v. Kukua, No. 12-20087, 2012 WL 3489940, at *1 (5th Cir. Aug. 14, 2012).
      Because Bryant has now accumulated five strikes, he is BARRED from
proceeding in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is “under imminent danger of
serious physical injury.” See § 1915(g). We caution Bryant that any additional
frivolous appeals filed by him will invite the imposition of sanctions. To avoid
sanctions, Bryant is further cautioned to review any pending appeals to ensure
that they do not raise arguments that are frivolous.



                                        2
   Case: 12-20278   Document: 00512181747   Page: 3   Date Filed: 03/20/2013

                             No. 12-20278

    APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED; SANCTION
WARNING ISSUED.




                                   3